Citation Nr: 1425203	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fusion of the lumbar spine at L3-L4 and L4-L5.

2.  Entitlement to service connection for degenerative disc disease and spondylosis of the cervical spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2010 and in May 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Board remanded the case for further development.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

In April 2010 on VA examination, history included long-term disability since September 2009 for which the Veteran was receiving disability benefits from the Social Security Administration.  As the record appears incomplete, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 





2.  Afford the Veteran a VA examination by a VA examiner to determine: 

Whether it is at least as likely as not (probability of 50 percent) that:

a).  The current disability of the lumbar spine, as shown by MRI in private medical records in January 2004, is related to the Veteran's in-service fall from a top bunk and landing on his back, requiring hospitalization in June and July 1972 and to hospitalization for low back pain in September 1972. 

b).  The current disability of the cervical spine, as shown by diagnostic imaging in private medical records in September 2010, is related to a mild concussion, when the Veteran fell fromn his bunk in June 1972 or to complaints of neck pain and stiffness in May 1974.  

The Veteran's file must be reviewed by the VA examiner. 

3.  After the development, adjudicate the claims. If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



